     Case 11-00169-CL11        Filed 01/15/21    Entered 01/15/21 17:16:09     Doc 478     Pg. 1 of
                                                   10



 1   Christopher R. Barclay, Chapter 11 Plan Disbursing Agent
     5055 North Harbor Drive, Suite 210
 2   San Diego, CA 92106
     Telephone: (619) 255-1536
 3
     Email: cbarclay@oocrb.com
 4
     Chapter 11 Plan Disbursing Agent
 5

 6

 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                   SOUTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                              )               Case No.: 11-00169-CL11
                                         )
11
     LAW OFFICES OF PATRICK E. CATALANO, )               Chapter 11
     A CA PROFESSIONAL LAW CORP,         )
12
                                         )               REPORT OF PLAN CLASS 3b
                                         )               DISTRIBUTIONS BY CHAPTER 11 PLAN
13
                   Debtor.               )               DISBURSING AGENT FROM PLAN
                                         )               EFFECTIVE DATE THROUGH DECEMBER
14
                                         )               31, 2020
                                         )
15
                                         )               Relates to Docket No. 477
                                         )
16
                                         )
                                         )
17

18

19
     TO       THE   HONORABLE         CHRISTOPHER         B.    LATHAM,      UNITED      STATES
20
     BANKRUPTCY JUDGE, AND ALL PARTIES IN INTEREST:
21
              Christopher R. Barclay, Chapter 11 Plan Disbursing Agent (“Disbursing Agent”) hereby
22
     submits this report as ordered by the Court at the status conference conducted on December 21,
23
     2020 [Docket No. 477].
24
              1.     Attached as Exhibit A is a list of the Plan Class 3b distributions (excluding
25
     voided checks), from the Effective Date of the Plan through December 21, 2020.
26
     /////
27
     /////
28
     /////
     Case 11-00169-CL11        Filed 01/15/21   Entered 01/15/21 17:16:09      Doc 478   Pg. 2 of
                                                  10



 1         2.     I certify that the attached summary is true and complete.
 2

 3                                              Respectfully submitted,
 4
     Dated: January 15, 2021                    By:     /s/ Christopher R. Barclay
 5                                              Christopher R. Barclay,
                                                Chapter 11 Plan Disbursing Agent
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                        Case 11-00169-CL11               Filed 01/15/21          Entered 01/15/21 17:16:09                   Doc 478   Pg. 3 of
                                                                                   10


                                 In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                      General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                     Name                                                     Memo                               Amount


Check   10/04/2018   1056   Adrian Hern                                 Class 3b Distribution, net of tax w/h                              $848.37
Check   02/15/2019   1089   Adrian Hern                                 Net Check - 2nd Distribution, Plan Class 3b                        $702.32
Check   12/20/2019   1117   Adrian Hern                                 3rd Post-Confirmation Distribution, Plan Class 3b                  $848.37
Check   02/07/2020   1145   Adrian Hern                                 Class 3b Distribution - Additional Net                               $54.62
Check   08/25/2020   1153   Adrian Hern                                 Net Class 3b Plan Distribution                                     $952.15
Check   12/17/2020   1185   Adrian Hern                                 Gross Payment = $,1867.16                                         $1,619.74
Check   10/08/2018   1085   Catalano & Catalano                         A. Hern Manual Check W/H and ER Taxes                              $140.13
Check   03/22/2019   1112   Catalano & Catalano                         3rd Post-Confirmation Distribution, Plan Class 3b                    $66.51
Check   03/01/2020   1149   Catalano & Catalano                         Reimburse Tax Payments Re A. Hern Distribution                       $85.51
Check   08/25/2020   1173   Catalano & Catalano                         EE Taxes Withheld - A. Hern                                          $91.26
Check   12/17/2020   1206   Catalano & Catalano                         A. Hern Tax WIthholdings                                           $247.42
                                                        Adrian Hern                                                                                    $5,656.40



Check   10/04/2018   1060   American Geotechnical, Inc.                 Class 3b Distribution                                            $13,039.16
Check   02/15/2019   1093   American Geotechnical, Inc.                 2nd Post-Confirmation Distribution, Plan Class 3b                $10,141.57
Check   12/20/2019   1122   American Geotechnical, Inc.                 3rd Post-Confirmation Distribution, Plan Class 3b                $13,039.16
Check   08/25/2020   1156   American Geotechnical, Inc.                 Class 3b Plan Distribution                                       $13,763.55
Check   12/17/2020   1188   American Geotechnical, Inc.                 5th Post-Confirmation Plan Distribution, Plan Class 3b           $24,629.52
                                         American Geotechnical, Inc.                                                                                  $74,612.96

Check   10/04/2018   1075   Backs Construction                          Class 3b Distribution                                               $77.19
Check   02/15/2019   1104   Backs Construction                          2nd Post-Confirmation Distribution, Plan Class 3b                   $60.04
Check   12/20/2019   1136   Backs Construction                          3rd Post-Confirmation Distribution, Plan Class 3b                   $77.19
Check   08/25/2020   1166   Backs Construction                          Class 3b Plan Distribution                                          $84.48
Check   12/17/2020   1198   Backs Construction                          5th Post-Confirmation Plan Distribution, Plan Class 3b             $145.81
                                                  Backs Construction                                                                                    $444.71

Check   10/04/2018   1079   Balin Accountancy Corp.                     Class 3b Distribution                                              $197.04
Check   02/15/2019   1107   Balin Accountancy Corp.                     2nd Post-Confirmation Distribution, Plan Class 3b                  $153.25
Check   12/20/2019   1141   Balin Accountancy Corp.                     3rd Post-Confirmation Distribution, Plan Class 3b                  $197.04
Check   08/25/2020   1170   Balin Accountancy Corp.                     Class 3b Plan Distribution                                         $207.98
Check   12/17/2020   1202   Balin Accountancy Corp.                     5th Post-Confirmation Plan Distribution, Plan Class 3b             $372.18
                                             Balin Accountancy Corp.                                                                                   $1,127.49




                                                                                  EXHIBIT A
                                                                                 Page 1 of 6
                        Case 11-00169-CL11                Filed 01/15/21         Entered 01/15/21 17:16:09                   Doc 478   Pg. 4 of
                                                                                   10


                                 In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                      General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                      Name                                                    Memo                               Amount

Check   10/04/2018   1066   Broadway Tower 655, LLC                     Class 3b Distribution                                             $9,622.16
Check   02/15/2019   1098   Broadway Tower 655, LLC                     2nd Post-Confirmation Distribution, Plan Class 3b                 $7,483.90
Check   12/20/2019   1126   Broadway Tower 655, LLC                     3rd Post-Confirmation Distribution, Plan Class 3b                 $9,622.16
Check   08/25/2020   1160   Broadway Tower 655, LLC                     Class 3b Plan Distribution                                       $10,156.72
Check   12/17/2020   1192   Broadway Tower 655, LLC                     5th Post-Confirmation Plan Distribution, Plan Class 3b           $18,175.18
                                          Broadway Tower 655, LLC                                                                                     $55,060.12

Check   10/04/2018   1059   Burkett & Wong                              Class 3b Distribution                                              $952.96
Check   02/15/2019   1092   Burkett & Wong                              2nd Post-Confirmation Distribution, Plan Class 3b                  $741.19
Check   12/20/2019   1121   Burkett & Wong                              3rd Post-Confirmation Distribution, Plan Class 3b                  $952.96
Check   08/25/2020   1155   Burkett & Wong                              Class 3b Plan Distribution                                        $1,005.91
Check   12/17/2020   1187   Burkett & Wong                              5th Post-Confirmation Plan Distribution, Plan Class 3b            $1,800.04
                                                     Burkett & Wong                                                                                    $5,453.06



Check   10/04/2018   1057   Copy Central Maritime                       Class 3b Distribution                                              $108.44
Check   02/15/2019   1090   Copy Central Maritime                       2nd Post-Confirmation Distribution, Plan Class 3b                   $84.34
Check   12/20/2019   1118   Copy Central Maritime                       3rd Post-Confirmation Distribution, Plan Class 3b                  $108.44
                                               Copy Central Maritime                                                                                    $301.22



Check   10/04/2018   1067   DeBerry Engineering & Associates, Inc.      Class 3b Distribution                                              $576.62
Check   02/15/2019   1099   DeBerry Engineering & Associates, Inc.      2nd Post-Confirmation Distribution, Plan Class 3b                  $448.48
Check   12/20/2019   1127   DeBerry Engineering & Associates, Inc.      3rd Post-Confirmation Distribution, Plan Class 3b                  $576.62
Check   08/25/2020   1161   DeBerry Engineering & Associates, Inc.      Class 3b Plan Distribution                                         $608.65
Check   12/17/2020   1193   DeBerry Engineering & Associates, Inc.      5th Post-Confirmation Plan Distribution, Plan Class 3b            $1,089.17
                            DeBerry Engineering & Associates, Inc.                                                                                     $3,299.54



Check   10/04/2018   1083   Document Solutions Co.                      Class 3b Distribution                                               $47.39
                                             Document Solutions Co.                                                                                      $47.39



Check   10/04/2018   1068   Esquire Depo Solutions                      Class 3b Distribution                                              $246.86
                                               Esquire Depo Solutions                                                                                   $246.86



                                                                                  EXHIBIT A
                                                                                 Page 2 of 6
                        Case 11-00169-CL11                 Filed 01/15/21          Entered 01/15/21 17:16:09                   Doc 478   Pg. 5 of
                                                                                     10


                                  In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                       General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                       Name                                                     Memo                               Amount
Check   10/04/2018   1071   Fishkin & Slater                              Class 3b Distribution                                              $149.55
Check   02/15/2019   1100   Fishkin & Slater                              2nd Post-Confirmation Distribution, Plan Class 3b                  $116.32
Check   12/20/2019   1128   Fishkin & Slater                              3rd Post-Confirmation Distribution, Plan Class 3b                  $149.55
Check   08/25/2020   1162   Fishkin & Slater                              Class 3b Plan Distribution                                         $157.86
Check   12/17/2020   1194   Fishkin & Slater                              5th Post-Confirmation Plan Distribution, Plan Class 3b             $282.49
                                                       Fishkin & Slater                                                                                  $855.77



Check   12/20/2019   1131   Hill & McPherson                              Re-issue 1st Post-Confirmation Distribution, Plan Class 3b         $121.51
Check   12/20/2019   1132   Hill & McPherson                              Re-issue 2nd Post-Confirmation Distribution, Plan Class 3b          $94.51
Check   12/20/2019   1133   Hill & McPherson                              3rd Post-Confirmation Distribution, Plan Class 3b                  $121.51
Check   08/25/2020   1164   Hill & McPherson                              Class 3b Plan Distribution                                         $128.26
Check   12/17/2020   1196   Hill & McPherson                              5th Post-Confirmation Plan Distribution, Plan Class 3b             $229.52
                                                      Hill & McPherson                                                                                   $695.31

Check   10/04/2018   1061   Iron Mountain Info Management, Inc.           Class 3b Distribution                                              $238.86
Check   02/15/2019   1094   Iron Mountain Info Management, Inc.           2nd Post-Confirmation Distribution, Plan Class 3b                  $185.78
                                 Iron Mountain Info Management, Inc.                                                                                     $424.64



Check   02/15/2019   1110   Lex Reporting                                 2nd Post-confirmation Distribution, Plan Class 3b                   $90.39
Check   12/20/2019   1134   Lex Reporting                                 Re-issue 1st Post-Confirmation Distribution, Plan Class 3b         $116.22
Check   12/20/2019   1135   Lex Reporting                                 3rd Post-Confirmation Distribution, Plan Class 3b                  $116.22
Check   08/25/2020   1165   Lex Reporting                                 Class 3b Plan Distribution                                         $122.67
Check   12/17/2020   1197   Lex Reporting                                 5th Post-Confirmation Plan Distribution, Plan Class 3b             $219.52
                                                         Lex Reporting                                                                                   $665.02



Check   10/04/2018   1062   Madsen, Kneppers & Assoc, Inc.                Class 3b Distribution                                             $1,727.41
Check   02/15/2019   1095   Madsen, Kneppers & Assoc, Inc.                2nd Post-Confirmation Distribution, Plan Class 3b                 $1,343.54
Check   12/20/2019   1123   Madsen, Kneppers & Assoc, Inc.                3rd Post-Confirmation Distribution, Plan Class 3b                 $1,727.41
Check   08/25/2020   1157   Madsen, Kneppers & Assoc, Inc.                Class 3b Plan Distribution                                        $1,823.38
Check   12/17/2020   1189   Madsen, Kneppers & Assoc, Inc.                5th Post-Confirmation Plan Distribution, Plan Class 3b            $3,262.88
                            Madsen, Kneppers & Assoc, Inc.                                                                                              $9,884.62




                                                                                    EXHIBIT A
                                                                                   Page 3 of 6
                        Case 11-00169-CL11                  Filed 01/15/21          Entered 01/15/21 17:16:09                       Doc 478   Pg. 6 of
                                                                                      10


                                    In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                         General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                         Name                                                     Memo                                  Amount

Check   02/15/2019   1109   Mike Brown                                     2nd Post-Confirmation Distribution, Plan Class 3b                       $84.96
Check   12/20/2019   1143   Mike Brown                                     3rd Post-Confirmation Distribution, Plan Class 3b                      $109.24
Check   08/25/2020   1172   Mike Brown                                     Class 3b Plan Distribution                                             $115.31
Check   08/25/2020   1174   Mike Brown                                     Re-issue Distribution No. 1 Class 3b Plan Distribution                 $109.24
Check   08/25/2020   1175   Mike Brown                                     Re-issue Distribution No. 2 Class 3b Plan Distribution                  $84.96
Check   12/17/2020   1204   Mike Brown                                     5th Post-Confirmation Plan Distribution, Plan Class 3b                 $206.34
                                                           Mike Brown                                                                                       $710.05



Check   10/04/2018   1070   Norco/Overnight Express                        Class 3b Distribution                                                  $136.44
Check   02/15/2019   1101   Norco/Overnight Express                        2nd Post-Confirmation Distribution, Plan Class 3b                      $106.12
Check   12/20/2019   1129   Norco/Overnight Express                        3rd Post-Confirmation Distribution, Plan Class 3b                      $136.44
                                            Norco/Overnight Express                                                                                         $379.00



Check   10/04/2018   1055   Pitney Bowes, Inc.                             Class 3b Distribution                                                  $116.70
Check   02/15/2019   1088   Pitney Bowes, Inc.                             2nd Post-Confirmation Distr - Plan Class 3b                             $90.77
Check   12/20/2019   1116   Pitney Bowes, Inc.                             3rd Post-Confirmation Distribution, Plan Class 3b                      $116.70
Check   08/25/2020   1152   Pitney Bowes, Inc.                             Class 3b Plan Distribution                                             $123.18
Check   12/17/2020   1184   Pitney Bowes, Inc.                             5th Post-Confirmation Plan Distribution, Plan Class 3b                 $220.43
                                                     Pitney Bowes, Inc.                                                                                     $667.78



Check   08/25/2020   1176   Quest Discovery Services                       Re-issue Distribution No. 1 Class 3b Plan Distribution                  $69.77
Check   08/25/2020   1177   Quest Discovery Services                       Re-issue Distribution No. 2 Class 3b Plan Distribution                  $54.27
Check   08/25/2020   1178   Quest Discovery Services                       Re-issue Distribution No. 3 Class 3b Plan Distribution                  $69.77
Check   08/25/2020   1179   Quest Discovery Services                       Class 3b Plan Distribution                                              $73.65
                                             Quest Discovery Services                                                                                       $267.46



Check   10/04/2018   1077   Quill                                          Class 3b Distribution                                                   $49.81
Check   12/20/2019   1138   Quill                                          Re-issue 2nd Post-Confirmation Distribution, Plan Class 3b              $38.74
Check   12/20/2019   1139   Quill                                          3rd Post-Confirmation Distribution, Plan Class 3b                       $49.81
Check   08/25/2020   1168   Quill                                          Class 3b Plan Distribution                                              $52.58
Check   12/17/2020   1200   Quill                                          5th Post-Confirmation Plan Distribution, Plan Class 3b                  $94.09
                                                                   Quill                                                                                    $285.03


                                                                                     EXHIBIT A
                                                                                    Page 4 of 6
                        Case 11-00169-CL11               Filed 01/15/21          Entered 01/15/21 17:16:09                   Doc 478   Pg. 7 of
                                                                                   10


                                 In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                      General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                     Name                                                     Memo                               Amount



Check   02/15/2019   1091   Ralph Jeffery                               2nd Post-Confirmation Distribution, Plan Class 3b                  $352.07
Check   12/20/2019   1119   Ralph Jeffery                               Replaces Check No. 1058                                            $452.66
Check   12/20/2019   1120   Ralph Jeffery                               3rd Post-Confirmation Distribution, Plan Class 3b                  $452.66
Check   08/25/2020   1154   Ralph Jeffery                               Class 3b Plan Distribution                                         $477.81
Check   12/17/2020   1186   Ralph Jeffery                               5th Post-Confirmation Plan Distribution, Plan Class 3b             $855.03
                                                       Ralph Jeffery                                                                                   $2,590.23



Check   10/04/2018   1084   Robb & Ross                                 Class 3b Distribution                                               $49.71
Check   03/13/2019   1111   Robb & Ross                                 2nd Post-Confirmation Distribution, Plan Class 3b                   $38.66
Check   12/20/2019   1144   Robb & Ross                                 3rd Post-Confirmation Distribution, Plan Class 3b                   $49.71
Check   08/25/2020   1169   Robb & Ross                                 Class 3b Plan Distribution                                          $52.47
Check   12/17/2020   1201   Robb & Ross                                 5th Post-Confirmation Plan Distribution, Plan Class 3b              $93.89
                                                        Robb & Ross                                                                                     $284.44




Check   10/04/2018   1065   Sandra Caudle                               Class 3b Distribution                                             $4,636.14
Check   02/15/2019   1097   Sandra Caudle                               2nd Post-Confirmation Distribution, Plan Class 3b                 $3,605.89
Check   12/20/2019   1125   Sandra Caudle                               3rd Post-Confirmation Distribution, Plan Class 3b                 $4,636.14
Check   09/29/2020   1180   Sandra Caudle                               4th Interim Distribution                                          $4,893.71
Check   12/17/2020   1191   Sandra Caudle                               5th Post-Confirmation Plan Distribution, Plan Class 3b            $8,757.16
                                                      Sandra Caudle                                                                                   $26,529.04



Check   10/04/2018   1076   Solomon Ward et al                          Class 3b Distribution                                               $65.20
Check   02/15/2019   1105   Solomon Ward et al                          2nd Post-Confirmation Distribution, Plan Class 3b                   $50.71
Check   12/20/2019   1137   Solomon Ward et al                          3rd Post-Confirmation Distribution, Plan Class 3b                   $65.20
Check   08/25/2020   1167   Solomon Ward et al                          Class 3b Plan Distribution                                          $68.82
Check   12/17/2020   1199   Solomon Ward et al                          5th Post-Confirmation Plan Distribution, Plan Class 3b             $123.15
                                                 Solomon Ward et al                                                                                     $373.08




                                                                                  EXHIBIT A
                                                                                 Page 5 of 6
                        Case 11-00169-CL11                Filed 01/15/21          Entered 01/15/21 17:16:09                   Doc 478   Pg. 8 of
                                                                                    10


                                 In re Law Offices of Partick Catalano, APC, dba Catalano & Catalano, USBC Case No. 11-00169-CL11
                                      General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020

Type      Date       Num                      Name                                                     Memo                               Amount

Check   10/04/2018   1063   Stanley Kaufman                              Class 3b Distribution                                            $10,779.03
Check   02/15/2019   1096   Stanley Kaufman                              2nd Post-Confirmation Distribution, Plan Class 3b                 $8,383.69
Check   12/20/2019   1124   Stanley Kaufman                              3rd Post-Confirmation Distribution, Plan Class 3b                $10,779.03
Check   08/25/2020   1158   Stanley Kaufman                              Class 3b Plan Distribution                                       $11,377.87
Check   12/17/2020   1190   Stanley Kaufman                              5th Post-Confirmation Plan Distribution, Plan Class 3b           $20,360.40
                                                     Stanley Kaufman                                                                                   $61,680.02



Check   10/04/2018   1072   Tony V. Sawyer                               Class 3b Distribution                                              $130.39
Check   02/15/2019   1102   Tony V. Sawyer                               2nd Post-Confirmation Distribution, Plan Class 3b                  $101.42
Check   12/20/2019   1130   Tony V. Sawyer                               3rd Post-Confirmation Distribution, Plan Class 3b                  $130.39
Check   08/25/2020   1163   Tony V. Sawyer                               Class 3b Plan Distribution                                         $137.64
Check   12/17/2020   1195   Tony V. Sawyer                               5th Post-Confirmation Plan Distribution, Plan Class 3b             $246.30
                                                      Tony V. Sawyer                                                                                     $746.14

Check   10/04/2018   1069   Veritext Court Reporters                     Class 3b Distribution                                              $147.77
                                              Veritext Court Reporters                                                                                   $147.77



Check   10/04/2018   1081   Vertical AVTV                                Class 3b Distribution                                               $47.27
Check   02/15/2019   1108   Vertical AVTV                                2nd Post-Confirmation Distribution, Plan Class 3b                   $36.76
Check   12/20/2019   1142   Vertical AVTV                                3rd Post-Confirmation Distribution, Plan Class 3b                   $47.27
Check   08/25/2020   1171   Vertical AVTV                                Class 3b Plan Distribution                                          $49.89
Check   12/17/2020   1203   Vertical AVTV                                5th Post-Confirmation Plan Distribution, Plan Class 3b              $89.28
                                                        Vertical AVTV                                                                                    $270.47

                                   Total General Unsecured Claims - Plan Class 3b distributions to date through December 21, 2020        $253,705.62




                                                                                   EXHIBIT A
                                                                                  Page 6 of 6
Case 11-00169-CL11         Filed 01/15/21      Entered 01/15/21 17:16:09       Doc 478    Pg. 9 of
                                                 10



  1                                          PROOF OF SERVICE

 2           I, Mary Lou Cunanan, declare as follows:

 3           I am employed in the County of San Diego, State of California; I am over the age of
      eighteen years and am not a party to this action; my business address is 5055 N. Harbor, Drive,
 4    Suite 210, San Diego, CA 92106, in said County and State. On 1/15/2021, I served the following
      document(s):
 5
      REPORT OF PLAN CLASS 3b DISTRIBUTIONS BY CHAPTER 11 PLAN DISBURSING
 6    AGENT FROM PLAN EFFECTIVE DATE THROUGH DECEMBER 31, 2020

 7    on each of the interested parties stated on the attached service list.

 8    I.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
      ("NEF"):
 9    Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 1/15/2021, I
10
      checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
 11   the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
      e-mail address(es) indicated below:
 12

 13                                                         Service information continued on attached page
14    II.    SERVED BY U.S. MAIL OR OVERNIGHT MAIL: On 1/15/2021, I served the
      following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
 15   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
      States Mail, first class, postage prepaid, and/or with an overnight mail service addressed as
16    follows.
 17   Debtor:        Law Offices of Patrick E. Catalano, A CA Professional Law Corp,
                     2766 Sadlers Creek Rd.,
18                   Chula Vista, CA 91914 (Via First Class Mail)
19    Creditor:      Stanley K. Kaufman,
                     18585 Polvera Dr.
20                   San Diego, CA 92128 (Via First Class Mail)
 21                                                         Service information continued on attached page
22    III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR E-
      MAIL:
23    Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _______, I served the following person(s)
      and/or entity(ies) by personal delivery, or (for those who consented in writing to such service
24    method), by facsimile transmission and/or e-mail as follows.
25                                                          Service information continued on attached page
26    I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
27
      Dated: 1/15/2021                       By: /s/ Mary Lou Cunanan
28                                              Mary Lou Cunanan
Case 11-00169-CL11    Filed 01/15/21   Entered 01/15/21 17:16:09   Doc 478   Pg. 10 of
                                         10



  1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"):

  2     •   Robert R. Barnes robertbarn@outlook.com,
            phall@allenmatkins.com;bcrfilings@allenmatkins.com
  3
        •   William A. Bramley william.bramley@bramleylaw.com
  4     •   Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
        •   Edward G. Fates tfates@allenmatkins.com, plewis@allenmatkins.com
  5     •   Paul K. Fine Fine_associates@hotmail.com
        •   Bernard M. Hansen bernardmhansen@sbcglobal.net
  6     •   Bernard M. Hansen bernardmhansen@sbcglobal.net
        •   Richard M Kipperman teresaj@corpmgt.com, Rmk@corpmgt.com
  7
        •   Nicholas J. Lewis nick@justice-lawgroup.com, nickjlewis1@yahoo.com
  8     •   Danny R. McDonald dm@merkerandmcdonald.com
        •   David Ortiz david.a.ortiz@usdoj.gov,
  9         USTP.REGION15@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.s.feuerstein@usdoj.g
            ov
 10     •   Mark Adams Poppett mark.poppett@legalcat.com
        •   D.J. Rausa dj@debtdoc.com
 11
        •   D.J. Rausa dj@debtdoc.com, loweri@debtdoc.com
 12     •   United States Trustee ustp.region15@usdoj.gov
        •   Joseph Marshall Welch jwelch@buchalter.com,
 13         docket@buchalter.com;dcyrankowski@buchalter.com
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                              -2-
